Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was charged in a misbehavior report with solicitation after it was discovered that he had attempted, without approval, to purchase savings bonds through the mail from a bank. Following a tier III disciplinary hearing, petitioner was found guilty as charged. That determination was affirmed with a modified penalty and this CPLR article 78 proceeding ensued.
The misbehavior report, together with testimony adduced at the hearing, provide substantial evidence to support the determination of guilt (see Matter of Martin v Goord, 46 AD3d 1294, *14471295 [2007]; Matter of Burgess v Goord, 45 AD3d 1144, 1145 [2007]). We have examined petitioner’s remaining contentions, including his claims regarding deficiencies in the misbehavior report, and find no basis for annulment.
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.